    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19                Page 1 of 17 PageID 16

                               U.S. District Court
                        Northern District of Texas (Dallas)
               CRIMINAL DOCKET FOR CASE #: 3:19−mj−00339−BK−1

  Case title: USA v. Bryant                                  Date Filed: 04/16/2019
  Other court case number: 1:19−MJ−81 USA vs. Daniel Clayton Date Terminated: 04/16/2019
                            Bryant

  Assigned to: Magistrate Judge
  Renee Harris Toliver

  Defendant (1)
  Daniel Clayton Bryant                represented by Federal Public Defender
  TERMINATED: 04/16/2019                              Federal Public Defender − Dallas
                                                      525 Griffin St
                                                      Suite 629
                                                      Dallas, TX 75202
                                                      214−767−2746
                                                      Fax: 214−767−2886
                                                      Email: jason_hawkins@fd.org
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Federal Public Defender Appointment
                                                      Bar Status: Admitted/In Good Standing

  Pending Counts                                     Disposition
  None

  Highest Offense Level (Opening)
  None

  Terminated Counts                                  Disposition
  None

  Highest Offense Level
  (Terminated)
  None

  Complaints                                         Disposition
  18:1201 Kidnapping; 18:2113(a)
  and (e) Bank Robbery and
  Extortion



Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 1 of 17 PageID #: 18                           1
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19               Page 2 of 17 PageID 17


  Plaintiff
  USA                                          represented by Myria Wynn Boehm−DOJ
                                                              United States Attorney's Office
                                                              Northern District of Texas
                                                              1100 Commerce Street
                                                              Third Floor
                                                              Dallas, TX 75242
                                                              214−659−8600
                                                              Fax: 214−659−8812
                                                              Email: myria.boehm@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Assistant US Attorney
                                                              Bar Status: Not Admitted

   Date Filed   # Page Docket Text
   04/16/2019   1    3 Rule 5 Appearance as to Daniel Clayton Bryant (1). (mcrd) (Entered:
                       04/16/2019)
   04/16/2019   2    4 MOTION for Pretrial Detention filed by USA as to Daniel Clayton Bryant.
                       (mcrd) (Entered: 04/16/2019)
   04/16/2019   3    7 Minute Entry for proceedings held before Magistrate Judge Renee Harris
                       Toliver: Initial Appearance as to Daniel Clayton Bryant held on 4/16/2019.
                       Defendant requested appointed counsel and the FPD was appointed. Defendant
                       requested his hearings be held in originating district. Defendant remanded. Date
                       of Arrest: 4/16/2019 Location interval set to: LO. Attorney Appearances: AUSA
                       − Myria Boehm; Defense − Courtney Stamper. (No exhibits) Time in Court −
                       :04. (Court Reporter: Digital File) (Interpreter N/A.) (USPO Siegel.) (mcrd)
                       (Entered: 04/16/2019)
   04/16/2019   4       (Document Restricted) CJA 23 Financial Affidavit by Daniel Clayton Bryant.
                        (mcrd) (Entered: 04/16/2019)
   04/16/2019   5   14 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Daniel Clayton
                       Bryant. Federal Public Defender for Daniel Clayton Bryant appointed. (Ordered
                       by Magistrate Judge Renee Harris Toliver on 4/16/2019) (mcrd) (Entered:
                       04/16/2019)
   04/16/2019   6   15 WAIVER of Rule Rule 5 and 5.1 Hearings by Daniel Clayton Bryant. (mcrd)
                       (Entered: 04/16/2019)
   04/16/2019   7   16 Report of Proceedings under Rule 5(c)(3) and 5.1 as to Daniel Clayton Bryant.
                       Defendant is removed forthwith to the district in which he is charged. Paperwork
                       sent to Eastern District of Tennessee, Chattanooga Division. (Ordered by
                       Magistrate Judge Renee Harris Toliver on 4/16/2019) (mcrd) (Entered:
                       04/16/2019)




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 2 of 17 PageID #: 19                            2
     Case 3:19-mj-339 NEF for Docket Entry 1 Filed 04/16/2019 Page 1 of 1
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 3 of 17 PageID 18

  MIME−Version:1.0
  From:ecf_txnd@txnd.uscourts.gov
  To:Courtmail@localhost.localdomain
  Bcc:
  −−Case Participants: Myria Wynn Boehm−DOJ (caseview.ecf@usdoj.gov, lee.m.elder@usdoj.gov,
  myria.boehm@usdoj.gov, pamela.gray@usdoj.gov, phelesa.guy@udsoj.gov,
  rick.calvert@usdoj.gov, stephanie.chavez@usdoj.gov), Magistrate Judge Renee Harris Toliver
  (eduardo_mendoza@txnd.uscourts.gov, jane_amerson@txnd.uscourts.gov,
  judge_toliver_ecfdocs@txnd.uscourts.gov, lina_figari@txnd.uscourts.gov)
  −−Non Case Participants:
  −−No Notice Sent:

  Message−Id:11464020@txnd.uscourts.gov
  Subject:Activity in Case 3:19−mj−00339−BK USA v. Bryant Other MJ Case Initiating Documents
  Content−Type: text/html

  If you need to know whether you must send the presiding judge a paper copy of a document that you
  have docketed in this case, click here: Judges' Copy Requirements. Unless exempted, attorneys who are
  not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
  Instructions found at www.txnd.uscourts.gov. If admission requirements are not satisfied within 21
  days, the clerk will notify the presiding judge.

                                            U.S. District Court

                                        Northern District of Texas

  Notice of Electronic Filing


  The following transaction was entered on 4/16/2019 at 9:26 AM CDT and filed on 4/16/2019

  Case Name:       USA v. Bryant
  Case Number:     3:19−mj−00339−BK
  Filer:
  Document Number: 1(No document attached)
  Docket Text:
  Rule 5 Appearance as to Daniel Clayton Bryant (1). (mcrd)


  3:19−mj−00339−BK−1 Notice has been electronically mailed to:

  Myria Wynn Boehm−DOJ myria.boehm@usdoj.gov, CaseView.ECF@usdoj.gov, lee.m.elder@usdoj.gov,
  pamela.gray@usdoj.gov, phelesa.guy@udsoj.gov, rick.calvert@usdoj.gov, stephanie.chavez@usdoj.gov

  3:19−mj−00339−BK−1 The CM/ECF system has NOT delivered notice electronically to the names listed
  below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
  the federal rules.




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 3 of 17 PageID #: 20                            3
       Case 3:19-mj-00339-BK Document 2 Filed 04/16/19 Page 1 of 3 PageID 1
      Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 4 of 17 PageID 19


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA

 v.                                                     NO. 3:19-MJ-339 BK
 DANIEL CLAYTON BRYANT


                                 MOTION FOR DETENTION

         The United States moves for pretrial detention of defendant, Daniel Clayton

 Bryant, pursuant to 18 U.S.C. §3142(e) and (f).

         1. Eligibility of Case. This case is eligible for a detention order because the case

 involves (check all that apply):

                        Crime of violence (18 U.S.C. §3156);

                        Maximum sentence life imprisonment or death

                        10 + year drug offense

                        Felony, with two prior convictions in above categories

                   X    Serious risk defendant will flee

                        Serious risk obstruction of justice

                        Felony involving a minor victim

                        Felony involving a firearm, destructive device, or any other

                         dangerous weapon

                        Felony involving a failure to register (18 U.S.C. § 2250)


 Motion for Detention - Page 1



Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 4 of 17 PageID #: 21                  4
     Case 3:19-mj-00339-BK Document 2 Filed 04/16/19 Page 2 of 3 PageID 2
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 5 of 17 PageID 20


         2. Reason for Detention. The Court should detain defendant because there are no

 conditions of release which will reasonably assure (check one or both):

                   X      Defendant’s appearance as required

                   X      Safety of any other person and the community

         3. Rebuttable Presumption. The United States will/will not invoke the rebuttable

 presumption against defendant because (check one or both):

                        Probable cause to believe defendant committed 10+ year drug

                         offense or firearms offense, 18 U.S.C. §924(c)

                        Probable cause to believe defendant committed a federal crime of

                         terrorism, 18 U.S.C. §2332b(g)(5)

                        Probable cause to believe defendant committed an offense involving

                         a minor, 18 U.S.C. §§1201, 2251

                        Previous conviction for “eligible” offense committed while on

                         pretrial bond

         4. Time For Detention Hearing. The United States requests the Court conduct the

 detention hearing,

                        At first appearance

                   X    After continuance of   3     days (not more than 3).




 Motion for Detention - Page 2



Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 5 of 17 PageID #: 22               5
     Case 3:19-mj-00339-BK Document 2 Filed 04/16/19 Page 3 of 3 PageID 3
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 6 of 17 PageID 21


         DATED this         16th   day of   April, 2019.


                                            Respectfully submitted,

                                            ERIN NEALY COX
                                            UNITED STATES ATTORNEY

                                            s/ Myria Boehm
                                            MYRIA BOEHM
                                            Assistant United States Attorney
                                            Texas Bar No. 24069949
                                            1100 Commerce Street, Third Floor
                                            Dallas, Texas 75242
                                            Telephone: 214.659.8821
                                            Facsimile: 214.659.8803




 Motion for Detention - Page 3



Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 6 of 17 PageID #: 23   6
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 1 of 7 PageID 4
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 7 of 17 PageID 22




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 7 of 17 PageID #: 24   7
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 2 of 7 PageID 5
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 8 of 17 PageID 23




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 8 of 17 PageID #: 25   8
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 3 of 7 PageID 6
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 9 of 17 PageID 24




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 9 of 17 PageID #: 26   9
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 4 of 7 PageID 7
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 10 of 17 PageID 25




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 10 of 17 PageID #: 27 10
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 5 of 7 PageID 8
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 11 of 17 PageID 26




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 11 of 17 PageID #: 28 11
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 6 of 7 PageID 9
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 12 of 17 PageID 27




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 12 of 17 PageID #: 29 12
     Case 3:19-mj-00339-BK Document 3 Filed 04/16/19 Page 7 of 7 PageID 10
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 13 of 17 PageID 28




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 13 of 17 PageID #: 30 13
        Case 3:19-mj-00339-BK Document 5 Filed 04/16/19 Page 1 of 1 PageID 12
       Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 14 of 17 PageID 29

                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


                                                       )
  USA                                                  )
          Plaintiff,                                   )
                                                       )
  v.                                                   )     Case Number: 3:19−mj−00339−BK
                                                       )
  Daniel Clayton Bryant                                )
          Defendant.                                   )


                           ORDER APPOINTING FEDERAL PUBLIC DEFENDER

          Based on the defendant's sworn Financial Affidavit and representations in open court, the

  Court finds that the defendant is financially unable to obtain counsel. Pursuant to 18 USC § 3006A,

  the Federal Public Defender for the Northern District of Texas is appointed as counsel of record for

  the defendant for all proceedings, including any appeal.

          SO ORDERED ON 4/16/2019.




                                                             Renee Harris Toliver
                                                             Magistrate Judge




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 14 of 17 PageID #: 31 14
     Case 3:19-mj-00339-BK Document 6 Filed 04/16/19 Page 1 of 1 PageID 13
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 15 of 17 PageID 30




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 15 of 17 PageID #: 32 15
     Case 3:19-mj-00339-BK Document 7 Filed 04/16/19 Page 1 of 2 PageID 14
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 16 of 17 PageID 31




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 16 of 17 PageID #: 33 16
     Case 3:19-mj-00339-BK Document 7 Filed 04/16/19 Page 2 of 2 PageID 15
    Case 3:19-mj-00339-BK Document 8 Filed 04/16/19 Page 17 of 17 PageID 32




Case 1:19-cr-00069-TRM-CHS Document 5 Filed 04/16/19 Page 17 of 17 PageID #: 34 17
